By the Court —
Lumpkin, J., delivering the opinion.
Hill, it seems, applied to Williams, the defendant, to purchase the oxen for him, to secure h'is debt from Waters. But how he was to make the purchase, does not appear whether he placed the notes in Williams’ hands, that Waters gave for the oxen, for that purpose, the evidence does not show. Hill produced the notes on the trial, and it does not appear from the evidence that he informed Williams that he had them. Williams undertook to buy the oxen for Hill. This, the testimony shows, he could not do. Afterwards Waters attempted to run away; Williams followed him and bought the oxen for himself, in payment of a debt that Waters owed him. The charge of the Court upon this proof was, that if *41Williams was induced to believe from the conversation with Hill, that he, Hill, had parted wi'th the title to the oxen to Waters, that, then Williams had a right to buy the oxen for himself. The evidence warranted this charge, and it was sound law upon the facts proven on the trial. Suppose the title was to remain in Iiill until Waters paid for the oxen. If Hill instructs Williams to buy the property from Waters, Hill is estopped from denying that Waters had title, setting up no title in himself. And this is true, admitting that Hill was only intending to secure his debt, provided, he did not communicate the Lets to Williams. Suppose one stand by at a sheriff’s sale and in order to quiet his title, bids for ■property, asserting no title in himself, and that is just what the testimony shows Hill did. He is estopped from denying that the property is defendant’s. It would be different had he made known his own title, and that he only bid with a view to protect it.
Let the judgment be affirmed.